Citation Nr: 1819877	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis prior to March 20, 2013, and greater than 10 percent from that date.

2.  Entitlement to a compensable rating for sinusitis prior to December 10, 2013, and a higher evaluation than 10 percent from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  The case now appears to be under the jurisdiction of the Manila RO.

Historically, the July 2010 rating decision continued the noncompensable rating for the Veteran's service-connected allergic rhinitis with sinusitis.  In a June 2016 rating decision, the RO assigned separate 10 percent ratings to allergic rhinitis and sinusitis.  Notably, the 10 percent rating for allergic rhinitis was assigned effective from March 20, 2013; and the 10 percent rating for sinusitis was assigned effective from December 10, 2013.  The issues have been characterized on the title page to reflect such ratings.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, her allergic rhinitis has more nearly approximated greater than 50 percent obstruction of the nasal passages; but without polyps.

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, service-connected sinusitis has more nearly approximated four non-incapacitating episodes per year characterized by headaches and increased purulent nasal discharge, requiring antibiotic treatment per episode.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, for allergic rhinitis, have been met for the entire rating period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6522 (2017).

2.  The criteria for a disability rating of 10 percent, but no higher, for sinusitis have been met for the entire rating period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.97, Code 6510 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Factual background and Analysis

The Veteran contends that her allergic rhinitis and sinusitis are more severe than the current ratings assigned.  As noted, the disability was originally characterized as allergic rhinitis with sinusitis.  See July 2010 rating decision.  In June 2016 the RO assigned separate 10 percent ratings to allergic rhinitis and sinusitis.  The 10 percent rating for allergic rhinitis was assigned effective from March 20, 2013; and the 10 percent rating for sinusitis was assigned effective from December 10, 2013.

In a July 2012 statement, the Veteran indicated that since 1997 until the present she suffers daily with sinus and allergy issues.  She stated, "[i]f my allergies are not acting up then my sinuses are.  I have to sleep at night elevated in order to breathe properly as well as have a window open for air circulation to keep my sinuses open and not stuffed up."  She also stated that she has always taken a prescribed allergy medicine and nasal inhaler and medicine for sinus migraines as over the counter drugs were not effective for her condition.  The Veteran indicated that she believed her disabilities warranted at least a minimum of 10 percent.

During an April 2010 VA examination, the Veteran reported, in part, that she experiences year round allergies that result in recurring rhinorrhea, nasal congestion, and burning eyes, and these are worst when the wind is blowing.  She reported that sinusitis results in headaches that require antibiotic therapy.  The Veteran indicated that she misses work on average 10-12 days a year because of sinusitis.

During the December 2013 VA examination, the examiner noted chronic sinusitis with pain and tenderness over affected sinus.  It was noted that she uses antibiotics with sinus infection episodes that last about 10 days; and in the past 12 months she experienced 4 episodes. 

Allergic Rhinitis

Allergic or vasomotor rhinitis is rated under Code 6522.  Under Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Code 6522.

Prior to March 20, 2013, the Veteran was in receipt of a noncompensable (0 percent) initial disability rating for chronic allergic rhinitis under Code 6522.  Although Code 6522 does not provide for a noncompensable disability rating, 38 C.F.R. § 4.31 provides for zero percent disability ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable rating are not met.

After a review of all the evidence of record, the Board finds that, for the entire rating period on appeal from the February 2010 claim for increase, the service-connected chronic allergic rhinitis has more nearly approximated greater than 50 percent obstruction of the nasal passage on both sides without polyps to warrant a 10 percent rating under Code 6522.  

Although the VA examination reports did not specifically find 50 percent obstruction of the nasal passage on both sides, the Veteran reported during the examinations as well in statements that she has difficulty breathing through her nose without sitting up and that she always experiences nasal congestion.  

Based on the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher disability rating of 10 percent under Code 6522 for the service-connected chronic allergic rhinitis is warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7, 4.97.  

The Board observes that the record is devoid of evidence of polyps at any time during the rating period.  Moreover, the record does not show any additional symptoms or pathology, such as deviated septum, aphonia, bacterial rhinitis, or granulomatous rhinitis that would provide a basis for assignment of a separate or higher rating.  As such, a disability rating higher than 10 percent is not warranted.

Sinusitis

The Veteran's service-connected sinusitis has been rated under 38 C.F.R. § 4.97, Code 6510 (2017).  Under the General Rating Formula for sinusitis, a 10 percent evaluation is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating evaluation is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is evaluation is assigned with evidence of following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A Note to Code 6510 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

The Veteran contends that an increased rating is warranted for sinusitis.  The Veteran was in receipt of a 0 percent, noncompensible, rating for sinusitis prior to December 10, 2013, and a 10 percent rating thereafter. 

After a review of the evidence, both lay and medical, the Board finds that for the entire rating period, the Veteran's service-connected sinusitis has more nearly approximated four non-incapacitating episodes per year characterized by headaches and increased purulent nasal discharge, requiring antibiotic treatment per episode.  Indeed, the Veteran has consistently and credibly reported that she has chronic sinusitis with headaches and purulent nasal drainage that requires prescribed medications and antibiotics for ten days, as over-the-counter medications were not effective.  

The Board finds, resolving the benefit of the doubt in favor of the Veteran, for the entire rating period, a 10 percent rating is warranted for sinusitis under Code 6510 based on evidence showing that the Veteran experienced at least four non-incapacitating episodes of sinusitis a year characterized by headaches, pain, and purulent discharge or crusting.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7 (2017). 

The Board finds that a higher 30 percent rating is not warranted at any time during the appeal period.  Indeed, VA examinations do not identify incapacitating episodes of sinusitis, requiring prolonged antibiotic treatment lasting four to six weeks at any time.  See April 2010 and December 2013 VA examinations reports.  The evidence, to include lay evidence from the Veteran, does not otherwise indicate that prolonged antibiotic treatment or bedrest was prescribed by a physician for treatment of sinusitis. 

Other considerations

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

A 10 percent rating, and no higher, for allergic rhinitis for the entire appeal period is granted.

A 10 percent rating, and no higher, for sinusitis for the entire appeal period is granted.





______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


